DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election without traverse of Species I, with claims 1-16 and 18- 27 readable thereon in the reply filed on September 8, 2022 is acknowledged. Applicant submits that claim 1, which has been amended to depend from claim 18, is not directed to an invention that is independent and distinct from the invention of claim 18. Therefore, the restriction filed on July 14, 2022 is withdrawn.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 18, 20-23, 26-27, 1, 4-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizrahi et al. (US 20130051727).
Regarding claim 18, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification:
18.  An optoelectronic device, comprising: 
a silicon-on-insulator wafer (see, fig. 3A) including: 
a silicon waveguide (see, SOI waveguide, fig. 3A, see also, paragraph [0038]) located within a silicon device layer, a substrate, and 
an insulator layer between the substrate and silicon device layer; 
a III-V semiconductor based waveguide (see,  III-V waveguide , fig. 3A),
located within a cavity (see, 720, fig. 7A) of the silicon-on-insulator wafer; and 
a bridge-waveguide (see,  waveguide coupler, fig. 3A), which optically
 couples the silicon waveguide located within the silicon device layer to the III-V semiconductor based waveguide located within the cavity, 
wherein the III-V semiconductor based waveguide is a multi-layered structure obtained or obtainable by a process of epitaxially growing a sequence of layers (see paragraph [0041]), and wherein a layer (see, 760, fig. 7F) of the multi-layered structure distalmost to the cavity was grown last in said process.


    PNG
    media_image1.png
    174
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    404
    media_image2.png
    Greyscale


Regarding claim 20, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, wherein a geometry of the III-V semiconductor based waveguide, a geometry of the bridge- waveguide, and a geometry of the silicon waveguide adjacent to the bridge-waveguide are substantially identical (see, fig. 1B, fig. 1 C, and fig. 1D).
Regarding claim 21, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, wherein the III- V semiconductor based waveguide is electrically connected to one or more electrical bonding pads located on the silicon-on-insulator wafer (see, paragraph [0024]).
Regarding claim 22, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, wherein the bridge-waveguide is formed of amorphous silicon (see, a-si of fig.3C, see also, paragraph [0030], here, he waveguide coupler region 120 includes a high index amorphous silicon (a-Si) portion).
Regarding claim 23, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, including a reflection facet (inherent property for the optical cavity of a laser), adjacent to an end of the III-V semiconductor based waveguide which is distal to the bridge-waveguide, such that the optoelectronic device is operable as a laser (see, paragraph [0033], here, An active region 220 is provided to provide optical gain, enabling laser ).
Regarding claim 26, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, wherein the silicon waveguide includes a waveguide taper (see, paragraph [0035]), which tapers an optical mode from a first optical mode distal to the bridge-waveguide, for transmission from/reception to the optoelectronic device, to a second optical mode proximal to the bridge-waveguide, for guiding through the optoelectronic device (see, paragraph [0039]).
Regarding claim 27, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the optoelectronic device of claim 18, wherein the cavity has a parallelogramal shape (see, paragraph [0040], here, angled facets).
Regarding claim 1, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification:
1.  A method of manufacturing the optoelectronic device of claim 18,  wherein the method includes the steps of: 
providing a device coupon (see,  III-V waveguide , fig. 3A), the device coupon being formed of a plurality of III-V based layers; 
providing the silicon-on-insulator wafer (see, SOI waveguide, fig. 3A, see also, paragraph [0038]), the cavity of the silicon-on-insulator wafer having  a bonding region (see, paragraph [0024]); 
transfer printing the device coupon into the cavity, and bonding a layer of the device coupon to the bonding region(see, fig. 7A, see also, paragraph [0045]), such that a channel (see, 720, fig. 7A) is left around one or more lateral sides of the device coupon; 
filling the channel with a bridge-waveguide material (see, 740, fig. 7B, see also, paragraph [0047]); and 
performing one or more  etches on the device coupon (see, 742, fig. 7C, see also, paragraph [0048]), silicon-on-insulator wafer, and/or channel to provide the III-V semiconductor based waveguide in the device coupon, the bridge-waveguide, in the channel, and the silicon waveguide in the silicon-on-insulator wafer.
Regarding claim 4, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the method of claim 1, further includin
Regarding claim 5, claim 5 is rejected for the same reasons applied to claim 20 since the limitations of claim 5 are implemented by the limitations of claim 20.
Regarding claim 6, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification method of claim 1, wherein the III-V semiconductor based waveguide, the 
Regarding claim 7, claim 7 is rejected for the same reasons applied to claim 21 since the limitations of claim 7 are implemented by the limitations of claim 21.
Regarding claim 8, claim 8 is rejected for the same reasons applied to claim 22 since the limitations of claim 8  are implemented by the limitations of claim 22.
Regarding claim 9, claim 9 is rejected for the same reasons applied to claim 23 since the limitations of claim 9  are implemented by the limitations of claim 23.
Regarding claim 14, claim 14 is rejected for the same reasons applied to claim 26 since the limitations of claim 14  are implemented by the limitations of claim 26.
Regarding claim 15, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the method of claim 14, wherein the second optical mode is smaller than the first optical mode (see, paragraph [0039], here, the SOI waveguide is tapered).
Regarding claim 16, claim 16 is rejected for the same reasons applied to claim 27 since the limitations of claim 16 are implemented by the limitations of claim 27.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 19, 2, and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizrahi et al. above, and further in view of HuangFu (US 20160291248). 
	Regarding claim 19, Mizrahi et al. discloses the limitations of claim 18 for the reasons above.	 
	However, Mizrahi et al. is silent as to the limitation of “one or more anti-reflective
liners, located between the bridge-waveguide and the III-V semiconductor based waveguide and/or the bridge-waveguide and the silicon waveguide”.
HuangFu discloses that the antireflective film 180 is located on an end face of the
III-V semiconductor layer 130 (see, paragraph [0102]) and silicon layer 140 includes a waveguide (see, paragraph [0086]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “one or more anti-reflective liners, located between the bridge-waveguide and the III-V semiconductor based waveguide and/or the bridge-waveguide and the silicon waveguide” with an optoelectronic device of Mizrahi et al. because anti-reflective liners between the bridge-waveguide and the III-V semiconductor based waveguide and/or the bridge-waveguide and the silicon waveguide allows for improving the coupling efficiency of the light between waveguides.
Regarding claim 2, claim 2 is rejected for the same reasons applied to claim 19 since the limitations of claim 2 are implemented by the limitations of claim 19.
Regarding claim 3, Mizrahi et al. discloses in figures, 3A, 7A-7F and specification the method of claim 2, wherein the channel is lined such that a portion of the anti-reflective liner which coats a bed of the channel has an upper surface which is aligned with an upper surface of the insulator layer (see, 720, 730,fig. 7A).
7.	Claims 24, 25, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizrahi et al. above, and further in view of Sysak et al. ( US 20090245298). 
	Regarding claim 24, Mizrahi et al. discloses the limitations of claim 23 for the reasons above.	 
	However, Mizrahi et al. is silent as to the limitation of “the silicon waveguide
includes a grating, such that the optoelectronic device is operable as a distributed Bragg reflector laser”.
Sysak et al.  discloses that a Widely Tunable Sampled Grating DBR laser
(absorber, rear mirror, phase, gain, front mirror), Semiconductor optical amplifier and electroabsorption modulator (see, paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art at
the time of invention to combine the limitation of “the silicon waveguide includes a grating, such that the optoelectronic device is operable as a distributed Bragg reflector laser” with an optoelectronic device of Mizrahi et al. because the silicon waveguide including grating operable as a distributed Bragg reflector laser allows for monolithically integrating InP based photonic devices together with low loss silicon photonics and CMOS electronics.
Regarding claim 25,  Mizrahi et al. discloses the limitations of claim 18 for the reasons above. However, this claim is rejected for the same reasons applied to claim 24 since the limitation of “the optoelectronic device is operable as an electro-absorption modulator” is in the same Sysak’s paragraph [0035].
Regarding claim 10, claim 10 is rejected for the same reasons applied to claim 24 since the limitations of claim 10 are implemented by the limitations of claim 24.
Regarding claim 11, claim 11 is rejected for the same reasons applied to claim 25 since the limitations of claim 11 are implemented by the limitations of claim 25.
Regarding claim 12, claim 12 is rejected for the same reasons applied to claim 11 except the limitation of “the III-V semiconductor based waveguide is U-shaped”. However, it is common knowledge in the art to have the limitation of “the III-V semiconductor based waveguide is U-shaped” in same field of endeavor for the purpose of manufacturing a hybrid Silicon Laser integration platform for monolithically integrating InP based photonic devices together with low loss silicon photonics and CMOS electronics.
Regarding claim 13, claim 12 is rejected for the same reasons applied to claim 11 except the limitation of “the III-V semiconductor based waveguide is L-shaped, or substantially L-shaped”. However, it is common knowledge in the art to have the limitation of “the III-V semiconductor based waveguide is L-shaped, or substantially L-shaped” in same field of endeavor for the purpose of manufacturing a hybrid Silicon Laser integration platform for monolithically integrating InP based photonic devices together with low loss silicon photonics and CMOS electronics

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828